 

Execution Version

 

SPECIALTY RENAL PRODUCTS, INC.

 

INVESTORS’ RIGHTS AGREEMENT

 

THIS INVESTORS’ RIGHTS AGREEMENT (this “Agreement”), is made as of September 5,
2018, by and among Specialty Renal Products, Inc., a Delaware corporation (the
“Company”), and each of the investors listed on Schedule A hereto, each of which
is referred to in this Agreement as an “Investor” and any Additional Purchaser
(as defined in the Purchase Agreement) that becomes a party to this Agreement in
accordance with Section 6.9 hereof.

 

RECITALS

 

WHEREAS, the Company and the Investors are parties to the Series A Preferred
Stock Purchase Agreement of even date herewith (the “Purchase Agreement”); and

 

WHEREAS, in order to induce the Company to enter into the Purchase Agreement and
to induce the Investors to invest funds in the Company pursuant to the Purchase
Agreement, the Investors and the Company hereby agree that this Agreement shall
govern the rights of the Investors to cause the Company to register shares of
Common Stock issuable to the Investors, to receive certain information from the
Company, and to participate in future equity offerings by the Company, and shall
govern certain other matters as set forth in this Agreement;

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1. Definitions. For purposes of this Agreement:

 

1.1 “Affiliate” means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including without limitation any general partner,
managing member, officer or director of such Person or any venture capital fund
now or hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.

 

1.2 “Board” or “Board of Directors” means the board of directors of the Company

 

1.3 “Certificate of Incorporation” shall mean the Company’s Amended and Restated
Certificate of Incorporation, as amended.

 

1.4 “Common Stock” means shares of the Company’s common stock, par value $0.0001
per share.

 

1.5 “Competitor” means a Person engaged, directly or indirectly (including
through any partnership, limited liability company, corporation, joint venture
or similar arrangement (whether now existing or formed hereafter)), in the
business of developing, manufacturing, producing, distributing and selling
medical device products for use in the treatment of patients with renal disease,
including hemodiafiltration systems for use in kidney dialysis, but shall not
include any financial investment firm or collective investment vehicle that,
together with its Affiliates, holds less than twenty percent (20)% of the
outstanding equity of any Competitor and does not, nor do any of its Affiliates,
have a right to designate any members of the board of directors of any
Competitor.

 

   

 

 

1.6 “Damages” means any loss, damage, claim or liability (joint or several) to
which a party hereto may become subject under the Securities Act, the Exchange
Act, or other federal or state law, insofar as such loss, damage, claim or
liability (or any action in respect thereof) arises out of or is based upon: (i)
any untrue statement or alleged untrue statement of a material fact contained in
any registration statement of the Company, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the indemnifying
party (or any of its agents or Affiliates) of the Securities Act, the Exchange
Act, any state securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act, or any state securities law.

 

1.7 “Derivative Securities” means any securities or rights convertible into, or
exercisable or exchangeable for (in each case, directly or indirectly), Common
Stock, including options and warrants.

 

1.8 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

1.9 “Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or similar plan; (ii) a registration relating to an SEC
Rule 145 transaction; (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities; or (iv)
a registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered.

 

1.10 “FOIA Party” means a Person that, in the reasonable determination of the
Board of Directors (including at least one Series A Director if then in office),
may be subject to, and thereby required to disclose non-public information
furnished by or relating to the Company under, the Freedom of Information Act, 5
U.S.C. 552 (“FOIA”), any state public records access law, any state or other
jurisdiction’s laws similar in intent or effect to FOIA, or any other similar
statutory or regulatory requirement.

 

1.11 “Form S-1” means such form under the Securities Act as in effect on the
date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC.

 

2

 

 

1.12 “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any registration form under the Securities Act subsequently
adopted by the SEC that permits incorporation of substantial information by
reference to other documents filed by the Company with the SEC.

 

1.13 “GAAP” means generally accepted accounting principles in the United States.

 

1.14 “Holder” means any holder of Registrable Securities who is a party to this
Agreement.

 

1.15 “Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including,
adoptive relationships, of a natural person referred to herein.

 

1.16 “Initiating Holders” means, collectively, Holders who properly initiate a
registration request under this Agreement.

 

1.17 “IPO” means the Company’s first underwritten public offering of its Common
Stock under the Securities Act.

 

1.18 “Key Employee” means any executive-level employee (including, division
director and vice president-level positions) as well as any employee who, either
alone or in concert with others, develops, invents, programs, or designs any
Company Intellectual Property (as defined in the Purchase Agreement).

 

1.19 “Lead Investor” means [Wexford Capital], for so as long as it also
continued to be a Major Investor.

 

1.20 “Major Investor” means any Investor that, individually or together with
such Investor’s Affiliates, holds at least twenty percent (20%) of the then
issued and outstanding shares of Series A Preferred Stock.

 

1.21 “New Securities” means, collectively, equity securities of the Company,
whether or not currently authorized, as well as rights, options, or warrants to
purchase such equity securities, or securities of any type whatsoever that are,
or may become, convertible or exchangeable into or exercisable for such equity
securities.

 

1.22 “Parent” means Nephros, Inc., a Delaware corporation, as well as any entity
that hereafter acquires a majority of the outstanding capital stock of Parent.

 

1.23 “Permitted Transfers” shall mean in any transaction in which such Holder
distributes Restricted Securities to an Affiliate of such Holder for no
consideration; provided that each transferee agrees in writing to be subject to
the terms of this Subsection 2.12.

 

3

 

 

1.24 “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

 

1.25 “Preferred Stock” means, collectively, shares of the Company’s Series A
Preferred Stock.

 

1.26 “Qualified Public Offering” has the same given such term in the Certificate
of Incorporation.

 

1.27 “Registrable Securities” means (i) the Common Stock issuable or issued upon
conversion of the Series A Preferred Stock; (ii) any Common Stock, or any Common
Stock issued or issuable (directly or indirectly) upon conversion and/or
exercise of any other securities of the Company, acquired by a Major Investor
after the date hereof; and (iii) any Common Stock issued as (or issuable upon
the conversion or exercise of any warrant, right, or other security that is
issued as) a dividend or other distribution with respect to, or in exchange for
or in replacement of, the shares referenced in clauses (i) and (ii) above;
excluding in all cases, however, any Registrable Securities sold by a Person in
a transaction in which the applicable rights under this Agreement are not
assigned pursuant to Section 6.1, and excluding for purposes of Section 2 any
shares for which registration rights have terminated pursuant to Section 2.13 of
this Agreement.

 

1.28 “Registrable Securities then outstanding” means the number of shares
determined by adding the number of shares of outstanding Common Stock that are
Registrable Securities and the number of shares of Common Stock issuable
(directly or indirectly) pursuant to then exercisable and/or convertible
securities that are Registrable Securities.

 

1.29 “Restricted Securities” means the securities of the Company required to be
notated with the legend set forth in Subsection 2.12(b) hereof.

 

1.30 “SEC” means the Securities and Exchange Commission.

 

1.31 “SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities
Act.

 

1.32 “SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities
Act.

 

1.33 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

1.34 “Selling Expenses” means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities, and
fees and disbursements of counsel for any Holder, except for the fees and
disbursements of the Selling Holder Counsel borne and paid by the Company as
provided in Subsection 2.6.

 

4

 

 

1.35 “Series A Directors” means any director of the Company that the holders of
record of the Series A Preferred Stock are entitled to elect pursuant to the
Certificate of Incorporation.

 

1.36 “Series A Preferred Stock” means shares of the Company’s Series A Preferred
Stock, par value $0.0001 per share.

 

1.37 “Transaction Documents” has the same meaning as in the Purchase Agreement.

 

2. Registration Rights. The Company covenants and agrees as follows:

 

2.1 Demand Registration.

 

(a) Form S-1 Demand. If at any time one hundred eighty (180) days after the
effective date of the registration statement for the IPO, the Company receives a
request from Holders of fifty percent (50%) of the Registrable Securities then
outstanding that the Company file a Form S-1 registration statement with respect
to the Registrable Securities then outstanding with an anticipated aggregate
offering price, net of Selling Expenses, of at least $2 million, then the
Company shall (x) within ten (10) days after the date such request is given,
give notice thereof (the “Demand Notice”) to all Holders other than the
Initiating Holders; and (y) as soon as practicable, and in any event within
sixty (60) days after the date such request is given by the Initiating Holders,
file a Form S-1 registration statement under the Securities Act covering all
Registrable Securities that the Initiating Holders requested to be registered
and any additional Registrable Securities requested to be included in such
registration by any other Holders, as specified by notice given by each such
Holder to the Company within twenty (20) days of the date the Demand Notice is
given, and in each case, subject to the limitations of Subsections 2.1(c) and
2.3.

 

(b) Form S-3 Demand. If at any time when it is eligible to use a Form S-3
registration statement, the Company receives a request from Holders of at least
twenty percent (20%) of the Registrable Securities then outstanding that the
Company file a Form S-3 registration statement with respect to outstanding
Registrable Securities of such Holders having an anticipated aggregate offering
price, net of Selling Expenses, of at least $5 million, then the Company shall
(i) within ten (10) days after the date such request is given, give a Demand
Notice to all Holders other than the Initiating Holders; and (ii) as soon as
practicable, and in any event within forty-five (45) days after the date such
request is given by the Initiating Holders, file a Form S-3 registration
statement under the Securities Act covering all Registrable Securities requested
to be included in such registration by any other Holders, as specified by notice
given by each such Holder to the Company within twenty (20) days of the date the
Demand Notice is given, and in each case, subject to the limitations of
Subsections 2.1(c) and 2.3.

 

5

 

 

(c) Notwithstanding the foregoing obligations, if the Company furnishes to
Holders requesting a registration pursuant to this Subsection 2.1 a certificate
signed by the Company’s chief executive officer stating that in the good faith
judgment of the Company’s Board of Directors (including at least one Series A
Director if then in office) it would be materially detrimental to the Company
and its stockholders for such registration statement to either become effective
or remain effective for as long as such registration statement otherwise would
be required to remain effective, because such action would (i) materially
interfere with a significant acquisition, corporate reorganization, or other
similar transaction involving the Company; (ii) require premature disclosure of
material information that the Company has a bona fide business purpose for
preserving as confidential; or (iii) render the Company unable to comply with
requirements under the Securities Act or Exchange Act, then the Company shall
have the right to defer taking action with respect to such filing, and any time
periods with respect to filing or effectiveness thereof shall be tolled
correspondingly, for a period of not more than one hundred twenty (120) days
after the request of the Initiating Holders is given; provided, however, that
the Company may not invoke this right more than once in any twelve (12) month
period; and provided further that the Company shall not register any securities
for its own account or that of any other stockholder during such one hundred
twenty (120) day period other than an Excluded Registration.

 

(d) The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to Subsection 2.1(a)(i) during the period that
is sixty (60) days before the Company’s good faith estimate of the date of
filing of, and ending on a date that is one hundred eighty (180) days after the
effective date of, a Company-initiated registration, provided that the Company
is actively employing in good faith commercially reasonable efforts to cause
such registration statement to become effective; (ii) after the Company has
effected two (2) registrations pursuant to Subsection 2.1(a); or (iii) if the
Initiating Holders propose to dispose of shares of Registrable Securities that
may be immediately registered on Form S-3 pursuant to a request made pursuant to
Subsection 2.1 (b). The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to Subsection 2.1 (b) (i) during the
period that is thirty (30) days before the Company’s good faith estimate of the
date of filing of, and ending on a date that is ninety (90) days after the
effective date of, a Company-initiated registration, provided that the Company
is actively employing in good faith commercially reasonable efforts to cause
such registration statement to become effective; or (ii) if the Company has
effected two (2) registrations pursuant to Subsection 2.1 (b) within the twelve
(12) month period immediately preceding the date of such request. A registration
shall not be counted as “effected” for purposes of this Subsection 2.1(d) until
such time as the applicable registration statement has been declared effective
by the SEC, unless the Initiating Holders withdraw their request for such
registration, elect not to pay the registration expenses therefor, and forfeit
their right to one demand registration statement pursuant to Subsection 2.6, in
which case such withdrawn registration statement shall be counted as “effected”
for purposes of this Subsection 2.1(d).

 

2.2 Company Registration. If the Company proposes to register (including, for
this purpose, a registration effected by the Company for stockholders other than
the Holders) any of its Common Stock under the Securities Act in connection with
the public offering of such securities solely for cash (other than in an
Excluded Registration), the Company shall, at such time, promptly give each
Holder notice of such registration. Upon the request of each Holder given within
twenty (20) days after such notice is given by the Company, the Company shall,
subject to the provisions of Subsection 2.3, cause to be registered all of the
Registrable Securities that each such Holder has requested to be included in
such registration. The Company shall have the right to terminate or withdraw any
registration initiated by it under this Subsection 2.2 before the effective date
of such registration, whether or not any Holder has elected to include
Registrable Securities in such registration. The expenses (other than Selling
Expenses) of such withdrawn registration shall be borne by the Company in
accordance with Subsection 2.6.

 

6

 

 

2.3 Underwriting Requirements.

 

(a) If, pursuant to Subsection 2.1, the Initiating Holders intend to distribute
the Registrable Securities covered by their request by means of an underwriting,
they shall so advise the Company as a part of their request made pursuant to
Subsection 2.1, and the Company shall include such information in the Demand
Notice. The underwriter(s) will be selected by the Company and shall be
reasonably acceptable to a majority in interest of the Initiating Holders. In
such event, the right of any Holder to include such Holder’s Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company as provided in Subsection 2.4(e)) enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwriting. Notwithstanding any other provision of this Subsection 2.3,
if the managing underwriter(s) advise(s) the Initiating Holders in writing that
marketing factors require a limitation on the number of shares to be
underwritten, then the Initiating Holders shall so advise all Holders of
Registrable Securities that otherwise would be underwritten pursuant hereto, and
the number of Registrable Securities that may be included in the underwriting
shall be allocated among such Holders of Registrable Securities, including the
Initiating Holders, in proportion (as nearly as practicable) to the number of
Registrable Securities owned by each Holder or in such other proportion as shall
mutually be agreed to by all such selling Holders; provided, however, that the
number of Registrable Securities held by the Holders to be included in such
underwriting shall not be reduced unless all other securities are first entirely
excluded from the underwriting. To facilitate the allocation of shares in
accordance with the above provisions, the Company or the underwriters may round
the number of shares allocated to any Holder to the nearest one hundred (100)
shares.

 

(b) In connection with any offering involving an underwriting of shares of the
Company’s capital stock pursuant to Subsection 2.2, the Company shall not be
required to include any of the Holders’ Registrable Securities in such
underwriting unless the Holders accept the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters in their sole discretion determine will not jeopardize the
success of the offering by the Company. If the total number of securities,
including Registrable Securities, requested by stockholders to be included in
such offering exceeds the number of securities to be sold (other than by the
Company) that the underwriters in their reasonable discretion determine is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including
Registrable Securities, which the underwriters and the Company in their sole
discretion determine will not jeopardize the success of the offering. If the
underwriters determine that less than all of the Registrable Securities
requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering shall be allocated
among the selling Holders in proportion (as nearly as practicable to) the number
of Registrable Securities owned by each selling Holder or in such other
proportions as shall mutually be agreed to by all such selling Holders. To
facilitate the allocation of shares in accordance with the above provisions, the
Company or the underwriters may round the number of shares allocated to any
Holder to the nearest one hundred (100) shares. Notwithstanding the foregoing,
in no event shall (i) the number of Registrable Securities included in the
offering be reduced unless all other securities (other than securities to be
sold by the Company) are first entirely excluded from the offering, or (ii) the
number of Registrable Securities included in the offering be reduced below
thirty percent (30%) of the total number of securities included in such
offering, unless such offering is the IPO, in which case the selling Holders may
be excluded further if the underwriters make the determination described above
and no other stockholder’s securities are included in such offering. For
purposes of the provision in this Subsection 2.3 (b) concerning apportionment,
for any selling Holder that is a partnership, limited liability company, or
corporation, the partners, members, retired partners, retired members,
stockholders, and Affiliates of such Holder, or the estates and Immediate Family
Members of any such partners, retired partners, members, and retired members and
any trusts for the benefit of any of the foregoing Persons, shall be deemed to
be a single “selling Holder,” and any pro rata reduction with respect to such
“selling Holder” shall be based upon the aggregate number of Registrable
Securities owned by all Persons included in such “selling Holder,” as defined in
this sentence.

 

7

 

 

(c) For purposes of Subsection 2.1, a registration shall not be counted as
“effected” if, as a result of an exercise of the underwriter’s cutback
provisions in Subsection 2.3 (a), fewer than fifty percent (50%) of the total
number of Registrable Securities that Holders have requested to be included in
such registration statement are actually included.

 

2.4 Obligations of the Company. Whenever required under this Section 2 to effect
the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

 

(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its best efforts to cause such registration
statement to become effective and, upon the request of the Holders of a majority
of the Registrable Securities registered thereunder, keep such registration
statement effective for a period of up to one hundred twenty (120) days or, if
earlier, until the distribution contemplated in the registration statement has
been completed; provided, however, that (i) such one hundred twenty (120) day
period shall be extended for a period of time equal to the period the Holder
refrains, at the request of an underwriter of Common Stock (or other securities)
of the Company, from selling any securities included in such registration, and
(ii) in the case of any registration of Registrable Securities on Form S-3 that
are intended to be offered on a continuous or delayed basis, subject to
compliance with applicable SEC rules, such one hundred twenty (120) day period
shall be extended for up to thirty (30) days, if necessary, to keep the
registration statement effective until all such Registrable Securities are sold;

 

(b) prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;

 

8

 

 

(c) furnish to the selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Holders may reasonably request in order to facilitate
their disposition of their Registrable Securities;

 

(d) use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by the
selling Holders; provided that the Company shall not be required to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act;

 

(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter(s) of such offering;

 

(f) use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;

 

(g) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;

 

(h) promptly make available for inspection by the selling Holders, any managing
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith;

 

(i) notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and

 

(j) after such registration statement becomes effective, notify each selling
Holder of any request by the SEC that the Company amend or supplement such
registration statement or prospectus.

 

9

 

 

In addition, the Company shall ensure that, at all times after any registration
statement covering a public offering of securities of the Company under the
Securities Act shall have become effective, its insider trading policy shall
provide that the Company’s directors may implement a trading program under Rule
10b5-1 of the Exchange Act.

 

2.5 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 2 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of such securities as is
reasonably required to effect the registration of such Holder’s Registrable
Securities.

 

2.6 Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to Section 2, including all registration, filing, and qualification fees;
printers’ and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements of one counsel for the
selling Holders (“Selling Holder Counsel”), shall be borne and paid by the
Company; provided, however, that the Company shall not be required to pay for
any expenses of any registration proceeding begun pursuant to Subsection 2.1 if
the registration request is subsequently withdrawn at the request of the Holders
of a majority of the Registrable Securities to be registered (in which case all
selling Holders shall bear such expenses pro rata based upon the number of
Registrable Securities that were to be included in the withdrawn registration),
unless the Holders of a majority of the Registrable Securities agree to forfeit
their right to one registration pursuant to Subsections 2.1(a) or 2.1(b), as the
case may be; provided  further that if, at the time of such withdrawal, the
Holders shall have learned of a material adverse change in the condition,
business, or prospects of the Company from that known to the Holders at the time
of their request and have withdrawn the request with reasonable promptness after
learning of such information then the Holders shall not be required to pay any
of such expenses and shall not forfeit their right to one registration pursuant
to Subsections 2.1(a) or 2.1(b). All Selling Expenses relating to Registrable
Securities registered pursuant to this Section 2 shall be borne and paid by the
Holders pro rata on the basis of the number of Registrable Securities registered
on their behalf.

 

2.7 Delay of Registration. No Holder other than a Major Investor shall have any
right to obtain or seek an injunction restraining or otherwise delaying any
registration pursuant to this Agreement as the result of any controversy that
might arise with respect to the interpretation or implementation of this Section
2.

 

2.8 Indemnification. If any Registrable Securities are included in a
registration statement under this Section 2:

 

10

 

 

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each selling Holder, and the partners, members, officers, directors, and
stockholders of each such Holder; legal counsel and accountants for each such
Holder; any underwriter (as defined in the Securities Act) for each such Holder;
and each Person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any Damages, and the
Company will pay to each such Holder, underwriter, controlling Person, or other
aforementioned Person any legal or other expenses reasonably incurred thereby in
connection with investigating or defending any claim or proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Subsection 2.8 (a) shall not apply to
amounts paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Company, which consent shall not be
unreasonably withheld, nor shall the Company be liable for any Damages to the
extent that they arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of any such Holder, underwriter, controlling Person, or other
aforementioned Person expressly for use in connection with such registration.

 

(b) To the extent permitted by law, each selling Holder, severally and not
jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls the Company within the meaning of the Securities
Act, legal counsel and accountants for the Company, any underwriter (as defined
in the Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration; and each such
selling Holder will pay to the Company and each other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Subsection 2.8 (b) shall not apply to amounts paid
in settlement of any such claim or proceeding if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; and provided  further that in no event shall the aggregate amounts
payable by any Holder by way of indemnity or contribution under Subsections 2.8
(b) and 2.8(d) exceed the proceeds from the offering received by such Holder
(net of any Selling Expenses paid by such Holder), except in the case of fraud
or willful misconduct by such Holder.

 

(c) Promptly after receipt by an indemnified party under this Subsection 2.8 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Subsection 2.8, give the indemnifying party notice of the
commencement thereof. The indemnifying party shall have the right to participate
in such action and, to the extent the indemnifying party so desires, participate
jointly with any other indemnifying party to which notice has been given, and to
assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such action. The failure to
give notice to the indemnifying party within a reasonable time of the
commencement of any such action shall relieve such indemnifying party of any
liability to the indemnified party under this Subsection 2.8, to the extent that
such failure materially prejudices the indemnifying party’s ability to defend
such action. The failure to give notice to the indemnifying party will not
relieve it of any liability that it may have to any indemnified party otherwise
than under this Subsection 2.8.

 

11

 

 

(d) To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either: (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Subsection 2.8 but it is judicially determined (by the entry of a final judgment
or decree by a court of competent jurisdiction and the expiration of time to
appeal or the denial of the last right of appeal) that such indemnification may
not be enforced in such case, notwithstanding the fact that this Subsection 2.8
provides for indemnification in such case, or (ii) contribution under the
Securities Act may be required on the part of any party hereto for which
indemnification is provided under this Subsection 2.8, then, and in each such
case, such parties will contribute to the aggregate losses, claims, damages,
liabilities, or expenses to which they may be subject (after contribution from
others) in such proportion as is appropriate to reflect the relative fault of
each of the indemnifying party and the indemnified party in connection with the
statements, omissions, or other actions that resulted in such loss, claim,
damage, liability, or expense, as well as to reflect any other relevant
equitable considerations. The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or allegedly untrue statement of a material fact, or the
omission or alleged omission of a material fact, relates to information supplied
by the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement or omission; provided, however, that, in any such case (x) no
Holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by such
Holder pursuant to such registration statement, and (y) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation; and provided  further that in no
event shall a Holder’s liability pursuant to this Subsection 2.8 (d), when
combined with the amounts paid or payable by such Holder pursuant to Subsection
2.8 (b), exceed the proceeds from the offering received by such Holder (net of
any Selling Expenses paid by such Holder), except in the case of willful
misconduct or fraud by such Holder.

 

(e) Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and Holders under this Subsection 2.8 shall survive the completion of any
offering of Registrable Securities in a registration under this Section 2, and
otherwise shall survive the termination of this Agreement.

 

2.9 Reports Under Exchange Act. With a view to making available to the Holders
the benefits of SEC Rule 144 and any other rule or regulation of the SEC that
may at any time permit a Holder to sell securities of the Company to the public
without registration or pursuant to a registration on Form S-3, the Company
shall:

 



12

 

 

(a) make and keep available adequate current public information, as those terms
are understood and defined in SEC Rule 144, at all times after the effective
date of the registration statement filed by the Company for the IPO;

 

(b) use commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act (at any time after the Company has become subject to such
reporting requirements); and

 

(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144 (at any time after ninety (90) days after the effective date of the
registration statement filed by the Company for the IPO), the Securities Act,
and the Exchange Act (at any time after the Company has become subject to such
reporting requirements), or that it qualifies as a registrant whose securities
may be resold pursuant to Form S-3 (at any time after the Company so qualifies);
(ii) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company; and (iii) such other
information as may be reasonably requested in availing any Holder of any rule or
regulation of the SEC that permits the selling of any such securities without
registration (at any time after the Company has become subject to the reporting
requirements under the Exchange Act) or pursuant to Form S-3 (at any time after
the Company so qualifies to use such form).

 

2.10 Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of the
Holders of 60% of the Registrable Securities then outstanding, enter into any
agreement with any holder or prospective holder of any securities of the Company
that (i) would allow such holder or prospective holder (i) to include such
securities in any registration unless, under the terms of such agreement, such
holder or prospective holder may include such securities in any such
registration only to the extent that the inclusion of such securities will not
reduce the number of the Registrable Securities of the Holders that are
included; or (ii) allow such holder or prospective holder to initiate a demand
for registration of any securities held by such holder or prospective holder;
provided that this limitation shall not apply to any additional Investor who
becomes a party to this Agreement in accordance with Subsection 6.9.

 

2.11 Restrictions on Transfer.

 

(a) The Series A Preferred Stock and the Registrable Securities shall not be
sold, pledged, or otherwise transferred, and the Company shall not recognize and
shall issue stop-transfer instructions to its transfer agent with respect to any
such sale, pledge, or transfer, except upon the conditions specified in this
Agreement, which conditions are intended to ensure compliance with the
provisions of the Securities Act. A transferring Holder will cause any proposed
purchaser, pledgee, or transferee of the Series A Preferred Stock and the
Registrable Securities held by such Holder to agree to take and hold such
securities subject to the provisions and upon the conditions specified in this
Agreement.

 

13

 

 

(b) Each certificate, instrument, or book entry representing (i) the Series A
Preferred Stock, (ii) the Registrable Securities, and (iii) any other securities
issued in respect of the securities referenced in clauses (i) and (ii), upon any
stock split, stock dividend, recapitalization, merger, consolidation, or similar
event, shall (unless otherwise permitted by the provisions of Subsection 2.11
(c)) be notated with a legend substantially in the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SHARES MAY NOT BE SOLD,
PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.

 

THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

The Holders consent to the Company making a notation in its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer set forth in this Subsection 2.11.

 

(c) The holder of such Restricted Securities, by acceptance of ownership
thereof, agrees to comply in all respects with the provisions of this Section 2.
Except with respect to Permitted Transfees, before any proposed sale, pledge, or
transfer of any Restricted Securities, unless there is in effect a registration
statement under the Securities Act covering the proposed transaction, the Holder
thereof shall give notice to the Company of such Holder’s intention to effect
such sale, pledge, or transfer. Each such notice shall describe the manner and
circumstances of the proposed sale, pledge, or transfer in sufficient detail
and, if reasonably requested by the Company, shall be accompanied at such
Holder’s expense by either (i) a written opinion of legal counsel who shall, and
whose legal opinion shall, be reasonably satisfactory to the Company, addressed
to the Company, to the effect that the proposed transaction may be effected
without registration under the Securities Act; (ii) a “no action” letter from
the SEC to the effect that the proposed sale, pledge, or transfer of such
Restricted Securities without registration will not result in a recommendation
by the staff of the SEC that action be taken with respect thereto; or (iii) any
other evidence reasonably satisfactory to counsel to the Company to the effect
that the proposed sale, pledge, or transfer of the Restricted Securities may be
effected without registration under the Securities Act, whereupon the Holder of
such Restricted Securities shall be entitled to sell, pledge, or transfer such
Restricted Securities in accordance with the terms of the notice given by the
Holder to the Company. The Company will not require such a legal opinion or “no
action” letter in any transaction in compliance with SEC Rule 144. Each
certificate, instrument, or book entry representing the Restricted Securities
transferred as above provided shall be notated with, except if such transfer is
made pursuant to SEC Rule 144, the appropriate restrictive legend set forth in
Subsection 2.11 (b), except that such certificate instrument, or book entry
shall not be notated with such restrictive legend if, in the opinion of counsel
for such Holder and the Company, such legend is not required in order to
establish compliance with any provisions of the Securities Act.

 

14

 

 

2.12 Termination of Registration Rights. The right of any Holder to request
registration or inclusion of Registrable Securities in any registration pursuant
to Subsections 2.1 or 2.2 shall terminate upon the earliest to occur of the
closing of a Deemed Liquidation Event, as such term is defined in Certificate of
Incorporation. The right of any Holder to request registration or inclusion of
Registrable Securities in any registration pursuant to Section 2.1 or Section
2.2 shall terminate on the fifth anniversary of the IPO; provided, however, the
right of any Holder under Section 2.1 or Section 2.2 shall continue beyond such
fifth anniversary until such Holder is able to sell all of its Registrable
Securities without restriction in any 90-day period pursuant to SEC Rule 144 or
any successor exemption under the Securities Act.

 

3. Information Rights.

 

3.1 Delivery of Financial Statements. The Company shall deliver to each Major
Investor:

 

(a) as soon as practicable, but in any event within one hundred twenty (120)
days after the end of each fiscal year of the Company, (i) a balance sheet as of
the end of such year, (ii) statements of income and of cash flows for such year,
and (iii) a statement of stockholders’ equity as of the end of such year, all
such financial statements audited and certified by independent public
accountants of at least locally recognized standing selected by the Company;

 

(b) with the delivery of the financial statements called for in subsection (a)
of this Section 3.1, a certificate executed by the Chief Financial Officer of
the Company certifying the Company’s continuing compliance with the terms and
conditions of the Transaction Documents nad the the Restated Charter (each as
defined in the Purchase Agreement);

 

(c) as soon as practicable, but in any event thirty (30) days before the end of
each fiscal year, a budget and business plan for the next fiscal year
(collectively, the “Budget”), approved by the Board of Directors (including at
least one Series A Director if then in office) and prepared on a monthly basis,
including balance sheets, income statements, and statements of cash flow for
such months, forecasts for the next three fiscal years, and, promptly after
prepared, any other budgets or revised budgets prepared by the Company;

 

(d) as soon as practicable, but in any event within forty-five (45) days after
the end of each of the first three (3) quarters of each fiscal year of the
Company, unaudited statements of income and of cash flows for such fiscal
quarter, and an unaudited balance sheet and a statement of stockholders’ equity
as of the end of such fiscal quarter, all prepared in accordance with GAAP
(except that such financial statements may (i) be subject to normal year-end
audit adjustments and (ii) not contain all notes thereto that may be required in
accordance with GAAP), and a management discussion and analysis describing
material activities and events that occurred in such quarter and discussing
major variances from the budgets provided pursuant to Section 3.1(b);

 

15

 

 

(e) as soon as practicable, but in any event within thirty (30) days of the end
of each month, an unaudited income statement and statement of cash flows for
such month, and an unaudited balance sheet and statement of stockholders’ equity
as of the end of such month, all prepared in accordance with GAAP (except that
such financial statements may (i) be subject to normal year-end audit
adjustments and (ii) not contain all notes thereto that may be required in
accordance with GAAP);

 

(f) with respect to the financial statements called for in Section 3.1(a),
Section 3.1(d) and Section 3.1(e), an instrument executed by the chief financial
officer and chief executive officer of the Company certifying that such
financial statements were prepared in accordance with GAAP consistently applied
with prior practice for earlier periods (except as otherwise set forth in
Section 3.1(d) and Section 3.1(e)) and fairly present the financial condition of
the Company and its results of operation for the periods specified therein;

 

(g) such other information relating to the financial condition, business,
prospects, or corporate affairs of the Company as any Major Investor may from
time to time reasonably request; provided, however, that the Company shall not
be obligated under this Section 3.1 to provide information (i) that the Company
reasonably determines in good faith to be a trade secret or confidential
information (unless covered by an enforceable confidentiality agreement, in form
acceptable to the Company) or (ii) the disclosure of which would adversely
affect the attorney-client privilege between the Company and its counsel.

 

(h) all communications with other stockholders or the financial community,
including press releases;

 

(i) all material reports prepared for the Company by outside consultants,
lawyers, and auditors, excluding (i) information that if delivered to the Major
Investors could adversely affect the attorney-client privilege between the
Company and its counsel with respect to such information, and (ii) disclosure
that would result in a conflict of interest, or the disclosure of trade secrets
or confidential patient information;

 

(j) all material communications with and from federal or state regulatory
agencies or other governmental authorities of any kind, excluding (i) any and
all material communications with the United States government that are deemed
classified, (ii) material communications with the Federal Drug Administration,
the disclosure of which could adversely effect the Company, (iii) information
that if delivered to the Major Investors could adversely affect the
attorney-client privilege between the Company and its counsel with respect to
such information, or (iv) any disclosure that would result in a conflict of
interest or the disclosure of trade secrets or confidential patient information;

 

(k) notice of any material events, including any pending or threatened
litigation;

 

16

 

 

(l) subject to applicable confidentiality obligations of the Company in
connection therewith, written communications with and from any companies
interested in acquiring the Company (or any material portion thereof) or forming
strategic relationships; and

 

(m) prompt notice of any material defaults under any of the Company’s debt
agreements, together with copies of any default notices in connection therewith.

 

If, for any period, the Company has any subsidiary whose accounts are
consolidated with those of the Company, then in respect of such period the
financial statements delivered pursuant to the foregoing sections shall be the
consolidated and consolidating financial statements of the Company and all such
consolidated subsidiaries.

 

Notwithstanding anything else in this Subsection 3.1 to the contrary, (i) the
Company may cease providing the information set forth in this Subsection 3.1
during the period starting with the date sixty (60) days before the Company’s
good-faith estimate of the date of filing of a registration statement if it
reasonably concludes it must do so to comply with the SEC rules applicable to
such registration statement and related offering; provided that the Company’s
covenants under this Subsection 3.1 shall be reinstated at such time as the
Company is no longer actively employing its commercially reasonable efforts to
cause such registration statement to become effective; and (ii) the Company’s
covenants under this Subsection 3.1 shall be suspended during any period in
which the Company’s financial statements are publicly reported on a consolidated
basis with the financial statements of Parent.

 

3.2 Inspection. The Company shall permit each Major Investor (provided that the
Board of Directors (including at least one Series A Director if then in office)
has not reasonably determined that such Major Investor is a direct competitor of
the Company), at such Major Investor’s expense, to visit and inspect the
Company’s properties; examine its books of account and records; and discuss the
Company’s affairs, finances, and accounts with its officers, during normal
business hours of the Company as may be reasonably requested by such Major
Investor; provided, however, that the Company shall not be obligated pursuant to
this Section 3.2 to provide access to any information that it reasonably and in
good faith considers to be a trade secret or confidential information (unless
covered by an enforceable confidentiality agreement, in form acceptable to the
Company) or the disclosure of which would adversely affect the attorney-client
privilege between the Company and its counsel.

 

3.3 Termination of Information. The covenants set forth in Subsection 3.1 shall
terminate and be of no further force or effect (i) immediately before the
consummation of a Qualified Public Offering; provided that if the Qualified
Public Offering never is consummated the covenants shall be reinstated, or (ii)
when the Company first becomes subject to the periodic reporting requirements of
Section 12(g) or 15(d) of the Exchange Act, or (iii) upon a Deemed Liquidation
Event, as such term is defined in Certificate of Incorporation, whichever event
occurs first.

 

17

 

 

3.4 Confidentiality. Each Investor agrees that such Investor will keep
confidential and will not disclose, divulge, or use for any purpose (other than
to monitor its investment in the Company) any confidential information obtained
from the Company pursuant to the terms of this Agreement (including notice of
the Company’s intention to file a registration statement), unless such
confidential information (a) is known or becomes known to the public in general
(other than as a result of a breach of this Subsection 3.3 by such Investor),
(b) is or has been independently developed or conceived by the Investor without
use of the Company’s confidential information, or (c) is or has been made known
or disclosed to the Investor by a third party without a breach of any obligation
of confidentiality such third party may have to the Company; provided, however,
that an Investor may disclose confidential information (i) to its Affiliates and
its and its Affiliates’ attorneys, accountants, consultants, and other
professionals to the extent necessary to obtain their services in connection
with monitoring its investment in the Company; (ii) to any prospective purchaser
of any Registrable Securities from such Investor, if such prospective purchaser
agrees to be bound by the provisions of this Subsection 3.3; (iii) to any
existing or prospective Affiliate, partner, member, stockholder, or wholly owned
subsidiary of such Investor in the ordinary course of business, provided that
such Investor informs such Person that such information is confidential and
directs such Person to maintain the confidentiality of such information; or (iv)
as may otherwise be required by law, provided that the Investor promptly
notifies the Company of such disclosure and takes reasonable steps to minimize
the extent of any such required disclosure.

 

4. Rights to Future Stock Issuances.

 

4.1 Right of First Offer. Subject to the terms and conditions of this Subsection
4.1 and applicable securities laws, if the Company proposes to offer or sell any
New Securities, the Company shall first offer such New Securities to each
Investor. An Investor shall be entitled to apportion the right of first offer
hereby granted to it in such proportions as it deems appropriate, among (i)
itself and (ii) its Affiliates; provided that each such Affiliate (x) is not a
Competitor or FOIA Party, unless such party’s purchase of New Securities is
otherwise consented to by the Board of Directors (including at least one Series
A Director if then in office), (y) agrees to enter into this Agremeent and each
of the Voting Agreement and Right of First Refusal and Co-Sale Agreement of even
date herewith among the Company, the Investors and the other parties named
therein, as an “Investor” under each such agreement (provided that any
Competitor or FOIA Party shall not be entitled to any rights as an Investor
under Subsections 3.1, 3.2 and 4.1 hereof).

 

(a) The Company shall give notice (the “Offer Notice”) to each Investor, stating
(i) its bona fide intention to offer such New Securities, (ii) the number of
such New Securities to be offered, and (iii) the price and terms, if any, upon
which it proposes to offer such New Securities.

 

18

 

 

(b) By notification to the Company within twenty (20) days after the Offer
Notice is given, each Investor may elect to purchase or otherwise acquire, at
the price and on the terms specified in the Offer Notice, up to that portion of
such New Securities which equals the proportion that the Common Stock then held
by such Investor (including all shares of Common Stock then issuable (directly
or indirectly) upon conversion and/or exercise, as applicable, of the Preferred
Stock and any other Derivative Securities then held by such Investor) bears to
the total Common Stock then outstanding (assuming full conversion and/or
exercise, as applicable, of all Preferred Stock and other Derivative
Securities). At the expiration of such twenty (20) day period, the Company shall
promptly notify each Investor that elects to purchase or acquire all the shares
available to it (each, a “Fully Exercising Investor”) of any other Investor’s
failure to do likewise. During the ten (10) day period commencing after the
Company has given such notice, each Fully Exercising Investor may, by giving
notice to the Company, elect to purchase or acquire, in addition to the number
of shares specified above, up to that portion of the New Securities for which
Investors were entitled to subscribe but that were not subscribed for by the
Investors which is equal to the proportion that the Series A Preferred Stock
then held by such Fully Exercising Investor bears to the Series A Preferred
Stock then held by all Fully Exercising Investors who wish to purchase such
unsubscribed shares. The closing of any sale pursuant to this Subsection 4.1(b)
shall occur within the later of one hundred and twenty (120) days of the date
that the Offer Notice is given and the date of initial sale of New Securities
pursuant to Subsection 4.1(c).

 

(c) If all New Securities referred to in the Offer Notice are not elected to be
purchased or acquired as provided in Subsection 4.1(b), the Company may, during
the one hundred and twenty (120) day period following the expiration of the
periods provided in Subsection 4.1(b), offer and sell the remaining unsubscribed
portion of such New Securities to any Person or Persons at a price not less
than, and upon terms no more favorable to the offeree than, those specified in
the Offer Notice. If the Company does not enter into an agreement for the sale
of the New Securities within such period, or if such agreement is not
consummated within thirty (30) days of the execution thereof, the right provided
hereunder shall be deemed to be revived and such New Securities shall not be
offered unless first reoffered to the Investors in accordance with this
Subsection 4.1.

 

(d) The right of first offer in this Subsection 4.1 shall not be applicable to
(i) Exempted Securities (as defined in Certificate of Incorporation); (ii)
shares of Common Stock issued in the IPO; and (iii) the issuance of shares of
Series A Preferred Stock pursuant to Subsection 1.3 of the Purchase Agreement.

 

4.2 Termination. The covenants set forth in Subsection 4.1 shall terminate and
be of no further force or effect (i) immediately before the consummation of a
Qualified Public Offering, or (ii) upon a Deemed Liquidation Event, as such term
is defined in Certificate of Incorporation, whichever event occurs first.

 

5. Additional Covenants.

 

5.1 Qualified Small Business Stock. The Company shall use commercially
reasonable efforts to cause the shares of Series A Preferred Stock issued
pursuant to the Purchase Agreement, as well as any shares into which such shares
are converted, within the meaning of Section 1202(f) of the Internal Revenue
Code (the “Code”), to constitute “qualified small business stock” as defined in
Section 1202(c) of the Code; provided, however, that such requirement shall not
be applicable if the Board of Directors (including at least one Series A
Director if then in office) determines, in its good-faith business judgment,
that such qualification is inconsistent with the best interests of the Company.
The Company shall submit to its stockholders (including the Investors) and to
the Internal Revenue Service any reports that may be required under Section
1202(d)(1)(C) of the Code and the regulations promulgated thereunder. In
addition, within twenty (20) business days after any Investor’s written request
therefor, the Company shall, at its option, either (i) deliver to such Investor
a written statement indicating whether (and what portion of) such Investor’s
interest in the Company constitutes “qualified small business stock” as defined
in Section 1202(c) of the Code or (ii) deliver to such Investor such factual
information in the Company’s possession as is reasonably necessary to enable
such Investor to determine whether (and what portion of) such Investor’s
interest in the Company constitutes “qualified small business stock” as defined
in Section 1202(c) of the Code.

 

19

 

 

5.2 Employee Agreements. The Company will cause: (i) each person now or
hereafter employed by it or by any subsidiary (or engaged by the Company or any
subsidiary as a consultant/independent contractor) with access to confidential
information and/or trade secrets to enter into a nondisclosure and proprietary
rights assignment agreement, and (ii) each Key Employee to enter into a
confidentiality, non-solicitation and non-compete agreement in the form mutually
agreed to by the Company and the Major Investors. In addition, the Company shall
not amend, modify, terminate, waive, or otherwise alter, in whole or in part,
any of the above-referenced agreements or any restricted stock agreement between
the Company and any employee, without the consent of the Board, including at
least one Series A Director if then in office.

 

5.3 Successor Indemnification. If the Company or any of its successors or
assignees consolidates with or merges into any other Person and is not the
continuing or surviving corporation or entity of such consolidation or merger,
then to the extent necessary, proper provision shall be made so that the
successors and assignees of the Company assume the obligations of the Company
with respect to indemnification of members of the Board of Directors as in
effect immediately before such transaction, whether such obligations are
contained in the Company’s Bylaws, the Certificate of Incorporation, or
elsewhere, as the case may be.

 

5.4 Employee Stock. All future employees and consultants of the Company who
purchase, receive options to purchase, or receive awards of shares of the
Company’s capital stock after the date hereof shall be required to execute
restricted stock or option agreements, as applicable, providing that such
options or awards shall vest and become exercisable in one or more installments
at such time or times and subject to such conditions as shall be determined by
the Board of Directors of the Company, including at least one Series A Director
if then in office. In addition, unless otherwise approved by the Board of
Directors, including at least one Series A Director if then in office, the
Company shall retain a “right of first refusal” on employee transfers until the
Company’s Qualified Public Offering and shall have the right to repurchase
unvested shares at cost upon termination of employment of a holder of restricted
stock.

 

5.5 Board Matters. Unless otherwise determined by the vote of a majority of the
directors then in office (including at least one Series A Director if then in
office), the Board of Directors shall meet at least quarterly in accordance with
an agreed-upon schedule. The Company shall reimburse the directors for all
reasonable out-of-pocket travel expenses incurred (consistent with the Company’s
travel policy) in connection with attending meetings of the Board of Directors.

 

20

 

 

5.6 Matters Requiring Lead Investor Approval. If at any time when (x) at least
150,000 shares of Series A Preferred Stock (subject to appropriate adjustment in
the event of any stock dividend, stock split, combination or other similar
recapitalization with respect to the Series A Preferred Stock) are outstanding,
and (y) the Lead Investor (or any of its Affiliates) continues to hold shares of
Series A Preferred Stock, then the Company shall not, either directly or
indirectly by amendment, merger, consolidation or otherwise, do any of the
following without (in addition to any other vote required by law or the
Certificate of Incorporation) the written consent of the Lead Investor:

 

(a) issue or obligate itself to issue shares of any class or series of capital
stock (i) to any bank, equipment lessor or other financial institution, or to
any real property lessor, pursuant to a debt financing, equipment leasing or
real property leasing transaction, (ii) to any supplier or third party service
provider in connection with the provision of goods or services, (iii) pursuant
to the acquisition of another company by the Company by merger, purchase of
substantially all of the assets or other reorganization or to a joint venture
agreement, or (iv) in connection with sponsored research, collaboration,
technology license, development, OEM, marketing or other similar agreements or
strategic partnerships;

 

(b) purchase or otherwise acquire any assets in a transaction or a series of
related transactions that exceeds $250,000;

 

(c) sell, license or otherwise dispose of any of the Company’s assets in a
transaction or a series of related transactions that exceeds $500,000, other
than inventory of the Company in the ordinary course of business and consistent
with past practice;

 

(d) effect a filing for bankruptcy or insolvency, by or against the Company;

 

(e) enter into, or permit any subsidiary of the Company to enter into, any
material agreement, understanding or transaction with any employee, director,
officer, or stockholder of the Company or any person that directly or indirectly
controls, or is controlled by or under direct or indirect common control with
the Company, other than: (i) ordinary course agreements negotiated at arm’s
length and incidental to an employment or consulting relationship, including
employment, consulting, stock purchase, and indemnification agreements with the
Company’s employees and consultants, and (ii) agreements, understandings or
transactions with any such person involving more than $25,000 in any year;

 

(f) pledge or otherwise allow the encumbrance of any material assets of the
Company, in a single or series of transactions;

 

(g) enter into any agreement or contract that by its terms restricts the
Company’s ability to pay dividends on, or redeem securities of, the Company;

 

(h) license or otherwise transfer any material intellectual property of the
Company on any basis that restricts the Company’s use or licensing of such
intellectual property;

 

21

 

 

(i) approve any annual budget for the Company’s operations; or

 

(j) hire or fire any executive officers of the Company.

 

5.7 Series A Director Indemnification Agreement. If for any reason any Series A
Director shall cease to serve as a Director, the Company shall execute and
deliver to any subsequent director designated by the Series A Preferred Stock
pursuant to the Voting Agreement an indemnification agreement substantially in
the form of Exhibit D to the Purchase Agreement.

 

5.8 Indemnification Matters. The Company hereby acknowledges that one (1) or
more of the directors nominated to serve on the Board of Directors by the
Investors (each a “Fund Director”) may have certain rights to indemnification,
advancement of expenses and/or insurance provided by one or more of the
Investors and certain of their Affiliates (collectively, the “Fund
Indemnitors”). The Company hereby agrees (a) that it is the indemnitor of first
resort (i.e., its obligations to any such Fund Director are primary and any
obligation of the Fund Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by such Fund
Director are secondary), (b) that it shall be required to advance the full
amount of expenses incurred by such Fund Director and shall be liable for the
full amount of all expenses, judgments, penalties, fines and amounts paid in
settlement by or on behalf of any such Fund Director to the extent legally
permitted and as required by the Certificate of Incorporation or Bylaws of the
Company (or any agreement between the Company and such Fund Director), without
regard to any rights such Fund Director may have against the Fund Indemnitors,
and, (c) that it irrevocably waives, relinquishes and releases the Fund
Indemnitors from any and all claims against the Fund Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof.
The Company further agrees that no advancement or payment by the Fund
Indemnitors on behalf of any such Fund Director with respect to any claim for
which such Fund Director has sought indemnification from the Company shall
affect the foregoing and the Fund Indemnitors shall have a right of contribution
and/or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of such Fund Director against the Company.

 

5.9 Termination of Covenants. The covenants set forth in this Section 5, except
for Subsection 5.8, shall terminate and be of no further force or effect (i)
immediately before the consummation of a Qualified Public Offering, or (iii)
upon a Deemed Liquidation Event, as such term is defined in the Certificate of
Incorporation, whichever event occurs first.

 

22

 

 

6. Miscellaneous.

 

6.1 Successors and Assigns. The rights under this Agreement may be assigned (but
only with all related obligations) by a Holder to a transferee of Registrable
Securities that (i) is an Affiliate of a Holder; (ii) is a Holder’s Immediate
Family Member or trust for the benefit of an individual Holder or one or more of
such Holder’s Immediate Family Members; or (iii) after such transfer, holds at
least 50,000 shares of Registrable Securities (subject to appropriate adjustment
for stock splits, stock dividends, combinations, and other recapitalizations);
provided, however, that (x) the Company is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee and the Registrable Securities with respect to which such rights are
being transferred; and (y) such transferee agrees in a written instrument
delivered to the Company to be bound by and subject to the terms and conditions
of this Agreement, including the provisions of Subsection 2.11. For the purposes
of determining the number of shares of Registrable Securities held by a
transferee, the holdings of a transferee (1) that is an Affiliate or stockholder
of a Holder; (2) who is a Holder’s Immediate Family Member; or (3) that is a
trust for the benefit of an individual Holder or such Holder’s Immediate Family
Member shall be aggregated together and with those of the transferring Holder;
provided  further that all transferees who would not qualify individually for
assignment of rights shall have a single attorney-in-fact for the purpose of
exercising any rights, receiving notices, or taking any action under this
Agreement. The terms and conditions of this Agreement inure to the benefit of
and are binding upon the respective successors and permitted assignees of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assignees any rights, remedies, obligations or liabilities under or by
reason of this Agreement, except as expressly provided herein.

 

6.2 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law.

 

6.3 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

6.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement.

 

6.5 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or (i) personal delivery to the party to be notified;
(ii) when sent, if sent by electronic mail or facsimile during the recipient’s
normal business hours, and if not sent during normal business hours, then on the
recipient’s next business day; (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (iv)
one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next-day delivery,
with written verification of receipt. All communications shall be sent to the
respective parties at their addresses as set forth on Schedule A hereto, or to
the principal office of the Company and to the attention of the Chief Executive
Officer, in the case of the Company, or to such email address, facsimile number,
or address as subsequently modified by written notice given in accordance with
this Subsection 6.5. If notice is given to the Company, a copy shall also be
sent to Fredrikson & Byron, P.A., 200 South Sixth Street, Suite 4000,
Minneapolis, MN 55402-1425, Attn: Christopher J. Melsha, Esq.

 

23

 

 

6.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only by written
amendment of the Company and the holders of a majority of the Registrable
Securities then outstanding; provided that the Company may in its sole
discretion waive compliance with Subsection 2.12(c) (and the Company’s failure
to object promptly in writing after notification of a proposed assignment
allegedly in violation of Subsection 2.12(c) shall be deemed to be a waiver);
and provided  further that any provision hereof may be waived by any waiving
party on such party’s own behalf, without the consent of any other party.
Notwithstanding the foregoing, this Agreement may not be amended or terminated
and the observance of any term hereof may not be waived with respect to any
Investor without the written consent of such Investor, unless such amendment,
termination, or waiver applies to all Investors in the same fashion (it being
agreed that a waiver of the provisions of Section 4 with respect to a particular
transaction shall be deemed to apply to all Investors in the same fashion if
such waiver does so by its terms, notwithstanding the fact that certain
Investors may nonetheless, by agreement with the Company, purchase securities in
such transaction). Further, this Agreement may not be amended, and no provision
hereof may be waived, in each case, in any way which would adversely affect the
rights of the Major Investors hereunder in a manner disproportionate to any
adverse effect such amendment or waiver would have on the rights of the Major
Investors hereunder, without also the written consent of the holders of at least
a majority of the Registrable Securities held by the Major Investors. The
Company shall give prompt notice of any amendment or termination hereof or
waiver hereunder to any party hereto that did not consent in writing to such
amendment, termination, or waiver. Any amendment, termination, or waiver
effected in accordance with this Subsection 6.6 shall be binding on all parties
hereto, regardless of whether any such party has consented thereto. No waivers
of or exceptions to any term, condition, or provision of this Agreement, in any
one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such term, condition, or provision. A waiver,
modification or amendment of this Agreement by a party shall only be effective
if (a) it is in writing and signed by applicable party(ies), as set forth in
this Section 6.6, (b) it specifically refers to this Agreement, and (c) it
specifically states that the party or parties, as the case may be, is waiving,
modifying or amending its rights hereunder. Any such amendment, modification or
waiver shall be effective only in the specific instance and for the specific
purpose for which it was given.

 

6.7 Severability. In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.

 

6.8 Aggregation of Stock. All shares of Registrable Securities held or acquired
by Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement and such Affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate.

 

24

 

 

6.9 Additional Investors. Notwithstanding anything to the contrary contained
herein, if the Company issues additional shares of the Company’s Series A
Preferred Stock after the date hereof, any purchaser of such shares of Series A
Preferred Stock may become a party to this Agreement by executing and delivering
an additional counterpart signature page to this Agreement, and thereafter shall
be deemed an “Investor” for all purposes hereunder. No action or consent by the
Investors shall be required for such joinder to this Agreement by such
additional Investor, so long as such additional Investor has agreed in writing
to be bound by all of the obligations as an “Investor” hereunder.

 

6.10 Entire Agreement. This Agreement (including any Schedules and Exhibits
hereto) constitutes the full and entire understanding and agreement among the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled.

 

6.11 Dispute Resolution.

 

(a) The parties (i) hereby irrevocably and unconditionally submit to the
jurisdiction of the state courts of New York and to the jurisdiction of the
United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (ii) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in the state courts of New
York or the United States District Court for the Southern District of New York,
and (iii) hereby waive, and agree not to assert, by way of motion, as a defense,
or otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court. The prevailing party shall be
entitled to reasonable attorney’s fees, costs, and necessary disbursements in
addition to any other relief to which such party may be entitled. Each of the
parties to this Agreement consents to personal jurisdiction for any equitable
action sought in the United States District Court for the Southern District of
New York or any court of the state of new york having subject matter
jurisdiction.

 

(b) Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR
THEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE
PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH
PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.

 

6.12 Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power, or
remedy of such nonbreaching or nondefaulting party, nor shall it be construed to
be a waiver of or acquiescence to any such breach or default, or to any similar
breach or default thereafter occurring, nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. All remedies, whether under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

 

[Remainder of Page Intentionally Left Blank]

 

25

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  SPECIALTY RENAL PRODUCTS, INC.         By: /s/ Daron Evans   Name: Daron Evans
  Title: President & Chief Executive Officer

 

  Address:

 

380 Lackawanna Place

South Orange, NJ 07079



 

[Signature Page to SRP Investors’ Rights Agreement]

 

   

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  INVESTORS:                         By:  

 

[Signature Page to SRP Investors’ Rights Agreement]

 

   

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 



  INVESTORS:                         By:  



 

[Signature Page to SRP Investors’ Rights Agreement]

 

   

 

 

SCHEDULE A



 



   

 

